Case 1:19-cr-10335-DJC Document 172-4 Filed 09/13/21 Page 1 of 7




                            EXHIBIT D
9/12/2021              Case 1:19-cr-10335-DJC    Document
                                          LaunchByte Picks $25,000172-4
                                                                   Winner at Filed
                                                                             Excel – 09/13/21      Page 2 of 7
                                                                                     South Boston Online


      To Submit a Story Idea Call! 617-269-5550 | mail@southbostononline.com                                                    




      About          Calendar            Contact          Editorial     Education      Happenings           Lifestyle




      News           Real Estate            




      LaunchByte Picks $25,000
                                                                             Home / News / LaunchByte Picks $25,000 Winner at Excel

      Winner at Excel


                                                                                                        Previous        Next 




                                                                                                                            Privacy - Terms



https://southbostononline.com/launchbyte-picks-25000-winner-at-excel/                                                                    1/6
9/12/2021              Case 1:19-cr-10335-DJC    Document
                                          LaunchByte Picks $25,000172-4
                                                                   Winner at Filed
                                                                             Excel – 09/13/21      Page 3 of 7
                                                                                     South Boston Online




      LaunchByte Picks $25,000 Winner at Excel
      by Rick Winterson




        Last week’s first ever Student Entrepreneur Workshop at Excel High School was an exciting,
      remarkable event. It was sponsored by LaunchByte, an execution-focused investment firm and
      startup hub. Hosted by Excel’s Headmaster Renee McCall, the Workshop challenged five groups
      of Excel students to develop their own original ideas for new, viable businesses. The five groups
                                                                                                                 Privacy - Terms



https://southbostononline.com/launchbyte-picks-25000-winner-at-excel/                                                         2/6
9/12/2021              Case 1:19-cr-10335-DJC    Document
                                          LaunchByte Picks $25,000172-4
                                                                   Winner at Filed
                                                                             Excel – 09/13/21      Page 4 of 7
                                                                                     South Boston Online

      were tasked with brainstorming and then designing new concepts for a marketable/saleable
      mobile application – which these five groups of (very) promising student entrepreneurs certainly
      did.


      LaunchByte is a highly interesting, comparatively new firm. It was founded just over three years
      ago in 2015 by its CEO, Tan Kabra. Unique in its own way, LaunchByte is a startup hub that
      focuses on many entrepreneurial steps – seed stage, growth stage, business incubation, and
      necessary micro-funding. The latter item uses a proprietary method that LaunchByte calls
      “Reverse Angel Fund”. To state it simply, LaunchByte guides their clients from early technology
      development all the way through successful management of the startup and initial marketing. You
      can learn more about them by visiting www.LaunchByte.io.


      In just a few short years, LaunchByte has enjoyed significant entrepreneurial success; they
      recently deciided it was time to “give back”. Briefly stated, Founder and CEO Tan Kabra brought
      his team to Excel High in order to establish a Student Entrepreneur Workshop. Also, LaunchByte
      is contributing $41,000 towards a technology wing at Excel High – mostly for computers and
      related equipment. To top off their generous “give-back”, LaunchByte will also develop the best
      idea from the Student Entrepreneur Workshop, a service worth an additional $25,000.


      In this article, South Boston Online is focusing on the final student presentations (Thursday
      morning, May 24) and the selection of the final winning team, who’ll now receive the $25,000
      LaunchByte consultation. The LaunchByte team included CEO Kabra himself, Olivia Kantyka,
      David Owens, Natalie Tongprasearth, and James Zamer (who BTW is from South Boston). Each
      student team of entrepreneurs presented its ideas and was then closely questioned by the
      LaunchByte professionals. We can only briefly present the students’ ideas. But, every one of them
      was excellent.


      The first team came up with an app that furnishes daily diaries of what to wear, including drawings,
      current fashions, and even weather-based recommendations. Next, a proposal for interactive
      electronic management of accounts and the moneys in them was presented. The third idea, called
      “MediKit”, was a sensor-based monitor of health data that could reduce in-person visits to clinics
      and even predict health problems. Then, a student team presented an app that aids athletes, who
      qualify for collegiate athletic scholarships, in selecting the right/best college for them. The fifth
                                                                                                                 Privacy - Terms



https://southbostononline.com/launchbyte-picks-25000-winner-at-excel/                                                         3/6
9/12/2021              Case 1:19-cr-10335-DJC    Document
                                          LaunchByte Picks $25,000172-4
                                                                   Winner at Filed
                                                                             Excel – 09/13/21      Page 5 of 7
                                                                                     South Boston Online

      and final student team’s idea was an app that matches job applicants with the optimum work
      openings, including appropriate wording for resumes and so on.


      The LaunchByte team then went to work on selecting the best idea. An audible buzz filled the
      Library where the presentations had taken place, as the excitement and anticipation built up. The
      chosen best: “NLA”, the fourth student team, who had developed the app for effectively placing
      college athletes. The team members: Joseph Roque, Wilson Sanon, and Carlos Goncalves. There
      were whoops of joy and vocal congratulations. The key characteristic that got the nod for NLA
      was something called “scalability”, which means their athletic placement app could rapidly go viral
      nationwide, and perhaps even worldwide. “Scalability” is an advantage possessed by firms like
      Apple, Walmart, Facebook, and Google (Alphabet).


      LaunchByte certainly sponsored a memorable morning. Headmaster McCall said, “Today’s event
      provided an extraordinary opportunity for our students to dream and create …” Launchbyte CEO
      Tan Kabra was equally impressed – “I am astonished by the potential and drive of the students I
      met with today … (We) will facilitate and accelerate student success at Excel High for years to
      come.”


      A final editorial comment: The Student Entrepreneur Workshop was education at its (very) best!


      May 31st, 2018 | Categories: News | Comments Off




            Share This Story, Choose Your Platform!                                                         




      Related Posts




                                                                                                                 Privacy - Terms



https://southbostononline.com/launchbyte-picks-25000-winner-at-excel/                                                         4/6
9/12/2021              Case 1:19-cr-10335-DJC    Document
                                          LaunchByte Picks $25,000172-4
                                                                   Winner at Filed
                                                                             Excel – 09/13/21      Page 6 of 7
                                                                                     South Boston Online




             




      MISSION OF SOUTH BOSTON                          RECENT POSTS                     CATEGORIES
      ONLINE

                                                        Remember: It Has Been           Business
      South Boston Online is a
                                                         Twenty Years
      community newspaper that                                                           Editorial
      reports weekly in print and                       New Studio Provides a
                                                                                         Education
      online throughout the year                         ‘Playground’ for Yoga,
      on events that occur in South                      Connection
                                                                                         Featured
      Boston, Massachusetts, the
                                                        Splashing & Dashing on
      Boston Seaport and the city                                                        Happenings
                                                         Kids Day
      of Boston. From its inception
      in 1999 our goal has been to                                                       Lifestyle
                                                        Life’s a Beach (Cleanup)
      inform our readers in a
                                                         for Kristin Price               News
      manner that serves the South
      Boston community interests                        Ribbon Cutting                  Real Estate
      in a wide variety of                               Celebrates O’Connor Way
      endeavors.                                         Senior Housing                  Sports


      While we routinely cover
      issues that impact our state
      and the nation, the primary
      focus is upon South Boston
      community events in our
                                                                                                                 Privacy - Terms



https://southbostononline.com/launchbyte-picks-25000-winner-at-excel/                                                         5/6
9/12/2021              Case 1:19-cr-10335-DJC    Document
                                          LaunchByte Picks $25,000172-4
                                                                   Winner at Filed
                                                                             Excel – 09/13/21      Page 7 of 7
                                                                                     South Boston Online

      businesses, churches, city
      governance, educational
      resources, and local
      entertainments. South
      Boston Online is a privately
      owned, completely
      independent newspaper with
      a small dedicated staff who
      take pride in keeping the
      neighborhood informed and
      entertained.




      © Copyright 2021 | South Boston Online | All Rights Reserved                                                   




                                                                                                                 Privacy - Terms



https://southbostononline.com/launchbyte-picks-25000-winner-at-excel/                                                         6/6
